
	

115 HR 4419 RH: Bureau of Reclamation and Bureau of Indian Affairs Water Project Streamlining Act
U.S. House of Representatives
2017-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 782
		115th CONGRESS2d Session
		H. R. 4419
		[Report No. 115–1001]
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2017
			Mr. Newhouse (for himself and Mr. Reichert) introduced the following bill; which was referred to the Committee on Natural Resources
		
		November 2, 2018Additional sponsors: Mr. McClintock and Mr. Estes of Kansas
			November 2, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on November 16, 2017
		
		
			
		
		A BILL
		To facilitate and streamline the Bureau of Reclamation and Bureau of Indian Affairs processes for
			 creating or expanding certain water projects, and for other purposes.
	
	
 1.Short title; table of contentsThis Act may be cited as the Bureau of Reclamation and Bureau of Indian Affairs Water Project Streamlining Act. 2.DefinitionsIn this Act:
 (1)Environmental impact statementThe term environmental impact statement means the detailed statement of environmental impacts of a project required to be prepared pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
			(2)Environmental review process
 (A)In generalThe term environmental review process means the process of preparing an environmental impact statement, environmental assessment, categorical exclusion, or other document under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for a project study.
 (B)InclusionsThe term environmental review process includes the process for and completion of any environmental permit, approval, review, or study required for a project study under any Federal law other than the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (3)Federal jurisdictional agencyThe term Federal jurisdictional agency means a Federal agency with jurisdiction delegated by law, regulation, order, or otherwise over a review, analysis, opinion, statement, permit, license, or other approval or decision required for a project study under applicable Federal laws (including regulations).
 (4)Federal lead agencyThe term Federal lead agency means the Bureau of Reclamation or Bureau of Indian Affairs. (5)ProjectThe term project means—
 (A)a surface water project, a project under the purview of title XVI of Public Law 102–575, a rural water supply project investigated under Public Law 109–451, or a Federal portion of an integrated water resource management plan that has been subject to a review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and is to be carried out, funded or operated in whole or in party by the Secretary pursuant to the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et seq.); or
 (B)Indian irrigation projects in the western United States that, on the date of enactment of this Act, are owned by the Federal Government, as listed in the Federal inventory required by Executive Order 13327 (40 U.S.C. 121 note; relating to Federal real property asset management).
 (6)Project sponsorThe term project sponsor means a State, regional, tribal, or local authority or instrumentality or other qualifying entity, such as a water conservation district, irrigation district, water conservancy district, joint powers authority, mutual water company, canal company, rural water district or association, or any other entity that has the capacity to contract with the United States under Federal reclamation law.
 (7)Project studyThe term project study means a feasibility study for a project carried out pursuant to the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et seq.).
 (8)SecretaryThe term Secretary means the Secretary of the Interior. (9)Surface water storageThe term surface water storage means any surface water reservoir or impoundment that would be owned, funded or operated in whole or in part by the Bureau of Reclamation or the Bureau of Indian Affairs or that would be integrated into a larger system owned, operated or administered in whole or in part by the Bureau of Reclamation or the Bureau of Indian Affairs.
			3.Acceleration of studies
 (a)In generalTo the extent practicable, a project study initiated by the Secretary, after the date of enactment of this Act, shall—
 (1)result in the completion of a final feasibility report not later than 3 years after the date of initiation;
 (2)have a maximum Federal cost of $3,000,000; and (3)ensure that personnel from the local project area, region, and headquarters levels of the Bureau of Reclamation or the Bureau of Indian Affairs concurrently conduct the review required under that section.
 (b)ExtensionIf the Secretary determines that a project study described in subsection (a) will not be conducted in accordance with subsection (a), the Secretary, not later than 30 days after the date of making the determination, shall—
 (1)prepare an updated project study schedule and cost estimate; (2)notify the non-Federal project cost-sharing partner that the project study has been delayed; and
 (3)provide written notice to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate as to the reasons the requirements of subsection (a) are not attainable.
				(c)Exception
 (1)In generalNotwithstanding the requirements of subsection (a), the Secretary may extend the timeline of a project study by a period not to exceed 3 years, if the Secretary determines that the project study is too complex to comply with the requirements of subsection (a).
 (2)FactorsIn making a determination that a study is too complex to comply with the requirements of subsection (a), the Secretary shall consider—
 (A)the type, size, location, scope, and overall cost of the project; (B)whether the project will use any innovative design or construction techniques;
 (C)whether the project will require significant action by other Federal, State, or local agencies; (D)whether there is significant public dispute as to the nature or effects of the project; and
 (E)whether there is significant public dispute as to the economic or environmental costs or benefits of the project.
 (3)NotificationEach time the Secretary makes a determination under this subsection, the Secretary shall provide written notice to the Committee on Natural Resources of the House of Representatives and the Committees on Energy and Natural Resources and Indian Affairs of the Senate as to the results of that determination, including an identification of the specific one or more factors used in making the determination that the project is complex.
 (4)LimitationThe Secretary shall not extend the timeline for a project study for a period of more than 7 years, and any project study that is not completed before that date shall no longer be authorized.
 (d)ReviewsNot later than 90 days after the date of the initiation of a project study described in subsection (a), the Secretary shall—
 (1)take all steps necessary to initiate the process for completing federally mandated reviews that the Secretary is required to complete as part of the study, including the environmental review process under section 5;
 (2)convene a meeting of all Federal, tribal, and State agencies identified under section 5(d) that may—
 (A)have jurisdiction over the project; (B)be required by law to conduct or issue a review, analysis, opinion, or statement for the project study; or
 (C)be required to make a determination on issuing a permit, license, or other approval or decision for the project study; and
 (3)take all steps necessary to provide information that will enable required reviews and analyses related to the project to be conducted by other agencies in a thorough and timely manner.
 (e)Interim reportNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committees on Energy and Natural Resources and Indian Affairs of the Senate and make publicly available a report that describes—
 (1)the status of the implementation of the planning process under this section, including the number of participating projects;
 (2)a review of project delivery schedules, including a description of any delays on those studies initiated prior to the date of the enactment of this Act; and
 (3)any recommendations for additional authority necessary to support efforts to expedite the project. (f)Final reportNot later than 4 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committees on Energy and Natural Resources and Indian Affairs of the Senate and make publicly available a report that describes—
 (1)the status of the implementation of this section, including a description of each project study subject to the requirements of this section;
 (2)the amount of time taken to complete each project study; and (3)any recommendations for additional authority necessary to support efforts to expedite the project study process, including an analysis of whether the limitation established by subsection (a)(2) needs to be adjusted to address the impacts of inflation.
 4.Expedited completion of reportsThe Secretary shall— (1)expedite the completion of any ongoing project study initiated before the date of enactment of this Act; and
 (2)if the Secretary determines that the project is justified in a completed report, proceed directly to preconstruction planning, engineering, and design of the project in accordance with the Reclamation Act of 1902 (32 Stat. 388), and all Acts amendatory thereof or supplementary thereto.
			5.Project acceleration
			(a)Applicability
 (1)In generalThis section shall apply to— (A)each project study that is initiated after the date of enactment of this Act and for which an environmental impact statement is prepared under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
 (B)the extent determined appropriate by the Secretary, to other project studies initiated before the date of enactment of this Act and for which an environmental review process document is prepared under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
 (C)any project study for the development of a non-federally owned and operated surface water storage project for which the Secretary determines there is a demonstrable Federal interest and the project—
 (i)is located in a river basin where other Bureau of Reclamation or the Bureau of Indian Affairs water projects are located;
 (ii)will create additional water supplies that support Bureau of Reclamation or the Bureau of Indian Affairs water projects; or
 (iii)will become integrated into the operation of Bureau of Reclamation or the Bureau of Indian Affairs water projects.
 (2)FlexibilityAny authority granted under this section may be exercised, and any requirement established under this section may be satisfied, for the conduct of an environmental review process for a project study, a class of project studies, or a program of project studies.
				(3)List of project studies
 (A)In generalThe Secretary shall annually prepare, and make publicly available, a list of all project studies that the Secretary has determined—
 (i)meets the standards described in paragraph (1); and (ii)does not have adequate funding to make substantial progress toward the completion of the project study.
 (B)InclusionsThe Secretary shall include for each project study on the list under subparagraph (A) a description of the estimated amounts necessary to make substantial progress on the project study.
					(b)Project review process
 (1)In generalThe Secretary shall develop and implement a coordinated environmental review process for the development of project studies.
 (2)Coordinated reviewThe coordinated environmental review process described in paragraph (1) shall require that any review, analysis, opinion, statement, permit, license, or other approval or decision issued or made by a Federal, State, or local governmental agency or an Indian tribe for a project study described in subsection (b) be conducted, to the maximum extent practicable, concurrently with any other applicable governmental agency or Indian tribe.
 (3)TimingThe coordinated environmental review process under this subsection shall be completed not later than the date on which the Secretary, in consultation and concurrence with the agencies identified under section 5(d), establishes with respect to the project study.
				(c)Lead agencies
				(1)Joint lead agencies
 (A)In generalSubject to the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and the requirements of section 1506.8 of title 40, Code of Federal Regulations (or successor regulations), including the concurrence of the proposed joint lead agency, a project sponsor may serve as the joint lead agency.
 (B)Project sponsor as joint lead agencyA project sponsor that is a State or local governmental entity may— (i)with the concurrence of the Secretary, serve as a joint lead agency with the Federal lead agency for purposes of preparing any environmental document under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
 (ii)prepare any environmental review process document under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) required in support of any action or approval by the Secretary if—
 (I)the Secretary provides guidance in the preparation process and independently evaluates that document;
 (II)the project sponsor complies with all requirements applicable to the Secretary under— (aa)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
 (bb)any regulation implementing that Act; and (cc)any other applicable Federal law; and
 (III)the Secretary approves and adopts the document before the Secretary takes any subsequent action or makes any approval based on that document, regardless of whether the action or approval of the Secretary results in Federal funding.
 (2)DutiesThe Secretary shall ensure that— (A)the project sponsor complies with all design and mitigation commitments made jointly by the Secretary and the project sponsor in any environmental document prepared by the project sponsor in accordance with this subsection; and
 (B)any environmental document prepared by the project sponsor is appropriately supplemented to address any changes to the project the Secretary determines are necessary.
 (3)Adoption and use of documentsAny environmental document prepared in accordance with this subsection shall be adopted and used by any Federal agency making any determination related to the project study to the same extent that the Federal agency could adopt or use a document prepared by another Federal agency under—
 (A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and (B)parts 1500 through 1508 of title 40, Code of Federal Regulations (or successor regulations).
 (4)Roles and responsibility of lead agencyWith respect to the environmental review process for any project study, the Federal lead agency shall have authority and responsibility—
 (A)to take such actions as are necessary and proper and within the authority of the Federal lead agency to facilitate the expeditious resolution of the environmental review process for the project study; and
 (B)to prepare or ensure that any required environmental impact statement or other environmental review document for a project study required to be completed under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) is completed in accordance with this section and applicable Federal law.
					(d)Participating and cooperating agencies
 (1)Identification of jurisdictional agenciesWith respect to carrying out the environmental review process for a project study, the Secretary shall identify, as early as practicable in the environmental review process, all Federal, State, and local government agencies and Indian tribes that may—
 (A)have jurisdiction over the project; (B)be required by law to conduct or issue a review, analysis, opinion, or statement for the project study; or
 (C)be required to make a determination on issuing a permit, license, or other approval or decision for the project study.
 (2)State authorityIf the environmental review process is being implemented by the Secretary for a project study within the boundaries of a State, the State, consistent with State law, may choose to participate in the process and to make subject to the process all State agencies that—
 (A)have jurisdiction over the project; (B)are required to conduct or issue a review, analysis, opinion, or statement for the project study; or
 (C)are required to make a determination on issuing a permit, license, or other approval or decision for the project study.
					(3)Invitation
 (A)In generalThe Federal lead agency shall invite, as early as practicable in the environmental review process, any agency identified under paragraph (1) to become a participating or cooperating agency, as applicable, in the environmental review process for the project study.
 (B)DeadlineAn invitation to participate issued under subparagraph (A) shall set a deadline by which a response to the invitation shall be submitted, which may be extended by the Federal lead agency for good cause.
 (4)ProceduresSection 1501.6 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act), shall govern the identification and the participation of a cooperating agency.
 (5)Federal cooperating agenciesAny Federal agency that is invited by the Federal lead agency to participate in the environmental review process for a project study shall be designated as a cooperating agency by the Federal lead agency unless the invited agency informs the Federal lead agency, in writing, by the deadline specified in the invitation that the invited agency—
					(A)
 (i)has no jurisdiction or authority with respect to the project; (ii)has no expertise or information relevant to the project; or
 (iii)does not have adequate funds to participate in the project; and (B)does not intend to submit comments on the project.
 (6)AdministrationA participating or cooperating agency shall comply with this section and any schedule established under this section.
 (7)Effect of designationDesignation as a participating or cooperating agency under this subsection shall not imply that the participating or cooperating agency—
 (A)supports a proposed project; or (B)has any jurisdiction over, or special expertise with respect to evaluation of, the project.
 (8)Concurrent reviewsEach participating or cooperating agency shall— (A)carry out the obligations of that agency under other applicable law concurrently and in conjunction with the required environmental review process, unless doing so would prevent the participating or cooperating agency from conducting needed analysis or otherwise carrying out those obligations; and
 (B)formulate and implement administrative, policy, and procedural mechanisms to enable the agency to ensure completion of the environmental review process in a timely, coordinated, and environmentally responsible manner.
 (e)Non-Federal projects integrated into reclamation systemsThe Federal lead agency shall serve in that capacity for the entirety of all non-Federal projects that will be integrated into a larger system owned, operated or administered in whole or in part by the Bureau of Reclamation or the Bureau of Indian Affairs.
 (f)Non-Federal projectIf the Secretary determines that a project can be expedited by a non-Federal sponsor and that there is a demonstrable Federal interest in expediting that project, the Secretary shall take such actions as are necessary to advance such a project as a non-Federal project, including, but not limited to, entering into agreements with the non-Federal sponsor of such project to support the planning, design and permitting of such project as a non-Federal project.
			(g)Programmatic compliance
 (1)In generalThe Secretary shall issue guidance regarding the use of programmatic approaches to carry out the environmental review process that—
 (A)eliminates repetitive discussions of the same issues; (B)focuses on the actual issues ripe for analyses at each level of review;
 (C)establishes a formal process for coordinating with participating and cooperating agencies, including the creation of a list of all data that are needed to carry out an environmental review process; and
 (D)complies with— (i)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
 (ii)all other applicable laws. (2)RequirementsIn carrying out paragraph (1), the Secretary shall—
 (A)as the first step in drafting guidance under that paragraph, consult with relevant Federal, State, and local governmental agencies, Indian tribes, and the public on the appropriate use and scope of the programmatic approaches;
 (B)emphasize the importance of collaboration among relevant Federal, State, and local governmental agencies, and Indian tribes in undertaking programmatic reviews, especially with respect to including reviews with a broad geographical scope;
 (C)ensure that the programmatic reviews— (i)promote transparency, including of the analyses and data used in the environmental review process, the treatment of any deferred issues raised by Federal, State, and local governmental agencies, Indian tribes, or the public, and the temporal and special scales to be used to analyze those issues;
 (ii)use accurate and timely information in the environmental review process, including— (I)criteria for determining the general duration of the usefulness of the review; and
 (II)the timeline for updating any out-of-date review; (iii)describe—
 (I)the relationship between programmatic analysis and future tiered analysis; and (II)the role of the public in the creation of future tiered analysis; and
 (iv)are available to other relevant Federal, State, and local governmental agencies, Indian tribes, and the public;
 (D)allow not fewer than 60 days of public notice and comment on any proposed guidance; and (E)address any comments received under subparagraph (D).
					(h)Coordinated reviews
				(1)Coordination plan
 (A)EstablishmentThe Federal lead agency shall, after consultation with and with the concurrence of each participating and cooperating agency and the project sponsor or joint lead agency, as applicable, establish a plan for coordinating public and agency participation in, and comment on, the environmental review process for a project study or a category of project studies.
					(B)Schedule
 (i)In generalAs soon as practicable but not later than 45 days after the close of the public comment period on a draft environmental impact statement, the Federal lead agency, after consultation with and the concurrence of each participating and cooperating agency and the project sponsor or joint lead agency, as applicable, shall establish, as part of the coordination plan established in subparagraph (A), a schedule for completion of the environmental review process for the project study.
 (ii)Factors for considerationIn establishing a schedule, the Secretary shall consider factors such as— (I)the responsibilities of participating and cooperating agencies under applicable laws;
 (II)the resources available to the project sponsor, joint lead agency, and other relevant Federal and State agencies, as applicable;
 (III)the overall size and complexity of the project; (IV)the overall schedule for and cost of the project; and
 (V)the sensitivity of the natural and historical resources that could be affected by the project. (iii)ModificationsThe Secretary may—
 (I)lengthen a schedule established under clause (i) for good cause; and (II)shorten a schedule only with concurrence of the affected participating and cooperating agencies and the project sponsor or joint lead agency, as applicable.
 (iv)DisseminationA copy of a schedule established under clause (i) shall be— (I)provided to each participating and cooperating agency and the project sponsor or joint lead agency, as applicable; and
 (II)made available to the public. (2)Comment deadlinesThe Federal lead agency shall establish the following deadlines for comment during the environmental review process for a project study:
 (A)Draft environmental impact statementsFor comments by Federal and State agencies and the public on a draft environmental impact statement, a period of not more than 60 days after publication in the Federal Register of notice of the date of public availability of the draft environmental impact statement, unless—
 (i)a different deadline is established by agreement of the Federal lead agency, the project sponsor or joint lead agency, as applicable, and all participating and cooperating agencies; or
 (ii)the deadline is extended by the Federal lead agency for good cause. (B)Other environmental review processesFor all other comment periods established by the Federal lead agency for agency or public comments in the environmental review process, a period of not more than 30 days after the date on which the materials on which comment is requested are made available, unless—
 (i)a different deadline is established by agreement of the Federal lead agency, the project sponsor, or joint lead agency, as applicable, and all participating and cooperating agencies; or
 (ii)the deadline is extended by the Federal lead agency for good cause. (3)Deadlines for decisions under other lawsIn any case in which a decision under any Federal law relating to a project study, including the issuance or denial of a permit or license, is required to be made by the date described in subsection (i)(5)(B), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committees on Energy and Natural Resources and Indian Affairs of the Senate—
 (A)as soon as practicable after the 180-day period described in subsection (i)(5)(B), an initial notice of the failure of the Federal agency to make the decision; and
 (B)every 60 days thereafter until such date as all decisions of the Federal agency relating to the project study have been made by the Federal agency, an additional notice that describes the number of decisions of the Federal agency that remain outstanding as of the date of the additional notice.
 (4)Involvement of the publicNothing in this subsection reduces any time period provided for public comment in the environmental review process under applicable Federal law (including regulations).
				(5)Transparency reporting
 (A)Reporting requirementsNot later than 1 year after the date of enactment of this Act, the Secretary shall establish and maintain an electronic database and, in coordination with other Federal and State agencies, issue reporting requirements to make publicly available the status and progress with respect to compliance with applicable requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and any other Federal, State, or local approval or action required for a project study for which this section is applicable.
 (B)Project study transparencyConsistent with the requirements established under subparagraph (A), the Secretary shall make publicly available the status and progress of any Federal, State, Tribal, or local decision, action, or approval required under applicable laws for each project study for which this section is applicable.
					(i)Issue Identification and Resolution
 (1)CooperationThe Federal lead agency, the cooperating agencies, and any participating agencies shall work cooperatively in accordance with this section to identify and resolve issues that could delay completion of the environmental review process or result in the denial of any approval required for the project study under applicable laws.
				(2)Federal lead agency responsibilities
 (A)In generalThe Federal lead agency shall make information available to the cooperating agencies and participating agencies as early as practicable in the environmental review process regarding the environmental and socioeconomic resources located within the project area and the general locations of the alternatives under consideration.
 (B)Data sourcesThe information under subparagraph (A) may be based on existing data sources, including geographic information systems mapping.
 (3)Cooperating and participating agency responsibilitiesBased on information received from the Federal lead agency, cooperating and participating agencies shall identify, as early as practicable, any issues of concern regarding the potential environmental or socioeconomic impacts of the project, including any issues that could substantially delay or prevent an agency from granting a permit or other approval that is needed for the project study.
				(4)Accelerated issue resolution and elevation
 (A)In generalOn the request of a participating or cooperating agency or project sponsor, the Secretary shall convene an issue resolution meeting with the relevant participating and cooperating agencies and the project sponsor or joint lead agency, as applicable, to resolve issues that may—
 (i)delay completion of the environmental review process; or (ii)result in denial of any approval required for the project study under applicable laws.
 (B)Meeting dateA meeting requested under this paragraph shall be held not later than 21 days after the date on which the Secretary receives the request for the meeting, unless the Secretary determines that there is good cause to extend that deadline.
 (C)NotificationOn receipt of a request for a meeting under this paragraph, the Secretary shall notify all relevant participating and cooperating agencies of the request, including the issue to be resolved and the date for the meeting.
 (D)Elevation of issue resolutionIf a resolution cannot be achieved within the 30-day period beginning on the date of a meeting under this paragraph and a determination is made by the Secretary that all information necessary to resolve the issue has been obtained, the Secretary shall forward the dispute to the heads of the relevant agencies for resolution.
 (E)Convention by secretaryThe Secretary may convene an issue resolution meeting under this paragraph at any time, at the discretion of the Secretary, regardless of whether a meeting is requested under subparagraph (A).
					(5)Financial penalty provisions
 (A)In generalA Federal jurisdictional agency shall complete any required approval or decision for the environmental review process on an expeditious basis using the shortest existing applicable process.
					(B)Failure to decide
						(i)In general
 (I)Transfer of fundsIf a Federal jurisdictional agency fails to render a decision required under any Federal law relating to a project study that requires the preparation of an environmental impact statement or environmental assessment, including the issuance or denial of a permit, license, statement, opinion, or other approval by the date described in clause (ii), the amount of funds made available to support the office of the head of the Federal jurisdictional agency shall be reduced by an amount of funding equal to the amount specified in item (aa) or (bb) of subclause (II), and those funds shall be made available to the division of the Federal jurisdictional agency charged with rendering the decision by not later than 1 day after the applicable date under clause (ii), and once each week thereafter until a final decision is rendered, subject to subparagraph (C).
 (II)Amount to be transferredThe amount referred to in subclause (I) is— (aa)$20,000 for any project study requiring the preparation of an environmental assessment or environmental impact statement; or
 (bb)$10,000 for any project study requiring any type of review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) other than an environmental assessment or environmental impact statement.
 (ii)Description of dateThe date referred to in clause (i) is the later of— (I)the date that is 180 days after the date on which an application for the permit, license, or approval is complete; and
 (II)the date that is 180 days after the date on which the Federal lead agency issues a decision on the project under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
							(C)Limitations
 (i)In generalNo transfer of funds under subparagraph (B) relating to an individual project study shall exceed, in any fiscal year, an amount equal to 1 percent of the funds made available for the applicable agency office.
 (ii)Failure to decideThe total amount transferred in a fiscal year as a result of a failure by an agency to make a decision by an applicable deadline shall not exceed an amount equal to 5 percent of the funds made available for the applicable agency office for that fiscal year.
 (iii)AggregateNotwithstanding any other provision of law, for each fiscal year, the aggregate amount of financial penalties assessed against each applicable agency office under this Act and any other Federal law as a result of a failure of the agency to make a decision by an applicable deadline for environmental review, including the total amount transferred under this paragraph, shall not exceed an amount equal to 9.5 percent of the funds made available for the agency office for that fiscal year.
 (D)Notification of transfersNot later than 10 days after the last date in a fiscal year on which funds of the Federal jurisdictional agency may be transferred under subparagraph (B)(5) with respect to an individual decision, the agency shall submit to the appropriate committees of the House of Representatives and the Senate written notification that includes a description of—
 (i)the decision; (ii)the project study involved;
 (iii)the amount of each transfer under subparagraph (B) in that fiscal year relating to the decision; (iv)the total amount of all transfers under subparagraph (B) in that fiscal year relating to the decision; and
 (v)the total amount of all transfers of the agency under subparagraph (B) in that fiscal year. (E)No fault of agency (i)In generalA transfer of funds under this paragraph shall not be made if the applicable agency described in subparagraph (A) notifies, with a supporting explanation, the Federal lead agency, cooperating agencies, and project sponsor, as applicable, that—
 (I)the agency has not received necessary information or approvals from another entity in a manner that affects the ability of the agency to meet any requirements under Federal, State, or local law;
 (II)significant new information, including from public comments, or circumstances, including a major modification to an aspect of the project, requires additional analysis for the agency to make a decision on the project application; or
 (III)the agency lacks the financial resources to complete the review under the scheduled timeframe, including a description of the number of full-time employees required to complete the review, the amount of funding required to complete the review, and a justification as to why not enough funding is available to complete the review by the deadline.
 (ii)Lack of financial resourcesIf the agency provides notice under clause (i)(III), the Inspector General of the agency shall— (I)conduct a financial audit to review the notice; and
 (II)not later than 90 days after the date on which the review described in subclause (I) is completed, submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate the results of the audit conducted under subclause (I).
 (F)LimitationThe Federal agency from which funds are transferred pursuant to this paragraph shall not reprogram funds to the office of the head of the agency, or equivalent office, to reimburse that office for the loss of the funds.
 (G)Effect of paragraphNothing in this paragraph affects or limits the application of, or obligation to comply with, any Federal, State, local, or tribal law.
					(j)Memorandum of agreements for early coordination
 (1)Sense of congressIt is the sense of Congress that— (A)the Secretary and other Federal agencies with relevant jurisdiction in the environmental review process should cooperate with each other, State and local agencies, and Indian tribes on environmental review and Bureau of Reclamation project delivery activities at the earliest practicable time to avoid delays and duplication of effort later in the process, prevent potential conflicts, and ensure that planning and project development decisions reflect environmental values; and
 (B)the cooperation referred to in subparagraph (A) should include the development of policies and the designation of staff that advise planning agencies and project sponsors of studies or other information foreseeably required for later Federal action and early consultation with appropriate State and local agencies and Indian tribes.
 (2)Technical assistanceIf requested at any time by a State or project sponsor, the Secretary and other Federal agencies with relevant jurisdiction in the environmental review process, shall, to the maximum extent practicable and appropriate, as determined by the agencies, provide technical assistance to the State or project sponsor in carrying out early coordination activities.
 (3)Memorandum of agency agreementIf requested at any time by a State or project sponsor, the Federal lead agency, in consultation with other Federal agencies with relevant jurisdiction in the environmental review process, may establish memoranda of agreement with the project sponsor, Indian tribes, State and local governments, and other appropriate entities to carry out the early coordination activities, including providing technical assistance in identifying potential impacts and mitigation issues in an integrated fashion.
 (k)LimitationsNothing in this section preempts or interferes with— (1)any obligation to comply with the provisions of any Federal law, including—
 (A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and (B)any other Federal environmental law;
 (2)the reviewability of any final Federal agency action in a court of the United States or in the court of any State;
 (3)any requirement for seeking, considering, or responding to public comment; or (4)any power, jurisdiction, responsibility, duty, or authority that a Federal, State, or local governmental agency, Indian tribe, or project sponsor has with respect to carrying out a project or any other provision of law applicable to projects.
				(l)Timing of claims
				(1)Timing
 (A)In generalNotwithstanding any other provision of law, a claim arising under Federal law seeking judicial review of a permit, license, or other approval issued by a Federal agency for a project study shall be barred unless the claim is filed not later than 3 years after publication of a notice in the Federal Register announcing that the permit, license, or other approval is final pursuant to the law under which the agency action is taken, unless a shorter time is specified in the Federal law that allows judicial review.
 (B)ApplicabilityNothing in this subsection creates a right to judicial review or places any limit on filing a claim that a person has violated the terms of a permit, license, or other approval.
					(2)New information
 (A)In generalThe Secretary shall consider new information received after the close of a comment period if the information satisfies the requirements for a supplemental environmental impact statement under title 40, Code of Federal Regulations (including successor regulations).
 (B)Separate actionThe preparation of a supplemental environmental impact statement or other environmental document, if required under this section, shall be considered a separate final agency action and the deadline for filing a claim for judicial review of the action shall be 3 years after the date of publication of a notice in the Federal Register announcing the action relating to such supplemental environmental impact statement or other environmental document.
					(m)Categorical exclusions
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall— (A)survey the use by the Bureau of Reclamation and the Bureau of Indian Affairs of categorical exclusions in projects since 2005;
 (B)publish a review of the survey that includes a description of— (i)the types of actions that were categorically excluded or could be the basis for developing a new categorical exclusion; and
 (ii)any requests previously received by the Secretary for new categorical exclusions; and (C)solicit requests from other Federal agencies and project sponsors for new categorical exclusions.
 (2)New categorical exclusionsNot later than 1 year after the date of enactment of this Act, if the Secretary has identified a category of activities that merit establishing a categorical exclusion that did not exist on the day before the date of enactment of this Act based on the review under paragraph (1), the Secretary shall publish a notice of proposed rulemaking to propose that new categorical exclusion, to the extent that the categorical exclusion meets the criteria for a categorical exclusion under section 1508.4 of title 40, Code of Federal Regulations (or successor regulation).
				(n)Review of project acceleration reforms
 (1)In generalThe Comptroller General of the United States shall— (A)assess the reforms carried out under this section; and
 (B)not later than 5 years and not later than 10 years after the date of enactment of this Act, submit to the Committee on Natural Resources of the House of Representatives and the Committees on Energy and Natural Resources and Indian Affairs of the Senate a report that describes the results of the assessment.
 (2)ContentsThe reports under paragraph (1) shall include an evaluation of impacts of the reforms carried out under this section on—
 (A)project delivery; (B)compliance with environmental laws; and
 (C)the environmental impact of projects. (o)Performance measurementThe Secretary shall establish a program to measure and report on progress made toward improving and expediting the planning and environmental review process.
 (p)Categorical exclusions in emergenciesFor the repair, reconstruction, or rehabilitation of a Bureau of Reclamation or Bureau of Indian Affairs project that is in operation or under construction when damaged by an event or incident that results in a declaration by the President of a major disaster or emergency pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the Secretary shall treat such repair, reconstruction, or rehabilitation activity as a class of action categorically excluded from the requirements relating to environmental assessments or environmental impact statements under section 1508.4 of title 40, Code of Federal Regulations (or successor regulations), if the repair or reconstruction activity is—
 (1)in the same location with the same capacity, dimensions, and design as the original Bureau of Reclamation or Bureau of Indian Affairs project as before the declaration described in this section; and
 (2)commenced within a 2-year period beginning on the date of a declaration described in this subsection.
				6.Annual report to congress
 (a)In generalNot later than February 1 of each year, the Secretary shall develop and submit to the Committee on Natural Resources of the House of Representatives and the Committees on Energy and Natural Resources and Indian Affairs of the Senate an annual report, to be entitled Report to Congress on Future Water Project Development, that identifies the following:
 (1)Project reportsEach project report that meets the criteria established in subsection (c)(1)(A). (2)Proposed project studiesAny proposed project study submitted to the Secretary by a non-Federal interest pursuant to subsection (b) that meets the criteria established in subsection (c)(1)(A).
 (3)Proposed modificationsAny proposed modification to an authorized water project or project study that meets the criteria established in subsection (c)(1)(A) that—
 (A)is submitted to the Secretary by a non-Federal interest pursuant to subsection (b); or (B)is identified by the Secretary for authorization.
 (4)Expedited completion of report and determinationsAny project study that was expedited and any Secretarial determinations under section 4 of this Act.
				(b)Requests for proposals
 (1)PublicationNot later than May 1 of each year, the Secretary shall publish in the Federal Register a notice requesting proposals from non-Federal interests for proposed project studies and proposed modifications to authorized projects and project studies to be included in the annual report.
 (2)Deadline for requestsThe Secretary shall include in each notice required by this subsection a requirement that non-Federal interests submit to the Secretary any proposals described in paragraph (1) by not later than 120 days after the date of publication of the notice in the Federal Register in order for the proposals to be considered for inclusion in the annual report.
 (3)NotificationOn the date of publication of each notice required by this subsection, the Secretary shall— (A)make the notice publicly available, including on the Internet; and
 (B)provide written notification of the publication to the Committee on Natural Resources of the House of Representatives and the Committees on Energy and Natural Resources and Indian Affairs of the Senate.
					(c)Contents
				(1)Project reports, proposed project studies, and proposed modifications
 (A)Criteria for inclusion in reportThe Secretary shall include in the annual report only those project reports, proposed project studies, and proposed modifications to authorized projects and project studies that—
 (i)are related to the missions and authorities of the Bureau of Reclamation or the Bureau of Indian Affairs;
 (ii)require specific congressional authorization, including by an Act of Congress; (iii)have not been congressionally authorized;
 (iv)have not been included in any previous annual report; and (v)if authorized, could be carried out by the Bureau of Reclamation or the Bureau of Indian Affairs.
						(B)Description of benefits
 (i)DescriptionThe Secretary shall describe in the annual report, to the extent applicable and practicable, for each proposed project study and proposed modification to an authorized water resources development project or project study included in the annual report, the benefits, as described in clause (ii), of each such study or proposed modification.
 (ii)BenefitsThe benefits (or expected benefits, in the case of a proposed project study) described in this clause are benefits to—
 (I)the protection of human life and property; (II)improvement to domestic irrigated water and power supplies;
 (III)the national economy; (IV)the environment; or
 (V)the national security interests of the United States. (C)Identification of other factorsThe Secretary shall identify in the annual report, to the extent practicable—
 (i)for each proposed project study included in the annual report, the non-Federal interest that submitted the proposed project study pursuant to subsection (b); and
 (ii)for each proposed project study and proposed modification to a project or project study included in the annual report, whether the non-Federal interest has demonstrated—
 (I)that local support exists for the proposed project study or proposed modification to an authorized project or project study (including the surface water storage development project that is the subject of the proposed feasibility study or the proposed modification to an authorized project study); and
 (II)the financial ability to provide the required non-Federal cost share. (2)TransparencyThe Secretary shall include in the annual report, for each project report, proposed project study, and proposed modification to a project or project study included under paragraph (1)(A)—
 (A)the name of the associated non-Federal interest, including the name of any non-Federal interest that has contributed, or is expected to contribute, a non-Federal share of the cost of—
 (i)the project report; (ii)the proposed project study;
 (iii)the authorized project study for which the modification is proposed; or (iv)construction of—
 (I)the project that is the subject of— (aa)the water report;
 (bb)the proposed project study; or (cc)the authorized project study for which a modification is proposed; or
 (II)the proposed modification to a project; (B)a letter or statement of support for the water report, proposed project study, or proposed modification to a project or project study from each associated non-Federal interest;
 (C)the purpose of the feasibility report, proposed feasibility study, or proposed modification to a project or project study;
 (D)an estimate, to the extent practicable, of the Federal, non-Federal, and total costs of— (i)the proposed modification to an authorized project study; and
 (ii)construction of— (I)the project that is the subject of—
 (aa)the project report; or (bb)the authorized project study for which a modification is proposed, with respect to the change in costs resulting from such modification; or
 (II)the proposed modification to an authorized project; and (E)an estimate, to the extent practicable, of the monetary and nonmonetary benefits of—
 (i)the project that is the subject of— (I)the project report; or
 (II)the authorized project study for which a modification is proposed, with respect to the benefits of such modification; or
 (ii)the proposed modification to an authorized project. (3)CertificationThe Secretary shall include in the annual report a certification stating that each feasibility report, proposed feasibility study, and proposed modification to a project or project study included in the annual report meets the criteria established in paragraph (1)(A).
 (4)AppendixThe Secretary shall include in the annual report an appendix listing the proposals submitted under subsection (b) that were not included in the annual report under paragraph (1)(A) and a description of why the Secretary determined that those proposals did not meet the criteria for inclusion under such paragraph.
 (d)Special rule for initial annual reportNotwithstanding any other deadlines required by this section, the Secretary shall— (1)not later than 60 days after the date of enactment of this Act, publish in the Federal Register a notice required by subsection (b)(1); and
 (2)include in such notice a requirement that non-Federal interests submit to the Secretary any proposals described in subsection (b)(1) by not later than 120 days after the date of publication of such notice in the Federal Register in order for such proposals to be considered for inclusion in the first annual report developed by the Secretary under this section.
 (e)PublicationUpon submission of an annual report to Congress, the Secretary shall make the annual report publicly available, including through publication on the Internet.
 (f)DefinitionIn this section, the term project report means a final feasibility report developed under the Reclamation Act of 1902 (32 Stat. 388), and all Acts amendatory thereof or supplementary thereto.
 7.Applicability of the WIIN ActSections 3221 through 3226, 4007 and 4009 of the WIIN Act (Public Law 114–322) shall not apply to any project (as defined in section 2 of this Act).
 8.Project authorizationsThe following projects for water resources development and conservation and other purposes, as identified in the following reports and correspondence are authorized to be carried out by the Secretary substantially in accordance with the plans, and subject to the conditions, described in the respective reports and correspondence designated in this section:
			
				
						StateNameDate of Feasibility ReportEstimated Costs
					
						WAYakima Basin Integrated Plan-Initial Development PhaseMarch 2, 2012 Non-Federal: $627,000,000 Federal: $92,100,000 Total: $719,100,000 
						KSEquus Beds Division of the Wichita ProjectJanuary 19, 2010Non-Federal: $90,000,000 Federal: $30,000,000 Total: $120,000,000 
						MTMusselshell-Judith Rural Water SystemJuly 31, 2015Non-Federal: $21,801,000 Federal: $65,301,000 Total: $87,102,000 
		9.Deauthorizations
			(a)Purposes; definitions
 (1)PurposesThe purposes of this section are— (A)to identify $187,401,000 in Bureau of Reclamation projects and programs that are no longer feasible due to—
 (i)a lack of local support; (ii)a lack of available Federal or non-Federal resources; or
 (iii)an authorized purpose that is no longer relevant or feasible; (B)to establish an efficient and transparent process for deauthorizing Bureau of Reclamation projects and programs that have failed to receive a minimum level of investment, thereby ensuring active projects can move forward while reducing the backlog of authorized projects;
 (C)to create an expedited and definitive process to deauthorize Reclamation projects and programs; (D)to allow the continued authorization of programs and projects that are feasible; and
 (E)to establish a process for identifying authorized Bureau of Reclamation projects and programs that are no longer—
 (i)in the Federal interest; or (ii)feasible.
 (2)DefinitionsIn this section: (A)SecretaryThe term Secretary means the Secretary of the Interior.
 (B)Reclamation project or programThe term Reclamation project and program includes any project or program that is administered by the Bureau of Reclamation. (b)Comprehensive reports (1)Minimum funding listNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives, and make available on a publicly accessible Internet website in a manner that is downloadable, searchable, and sortable, a list of—
 (A)reclamation programs that are authorized and for which funding was obligated during the current fiscal year or any of the preceding 5 fiscal years;
 (B)projects or separable elements of projects authorized for construction for which funding has been obligated during the current fiscal year or any of the 5 preceding fiscal years; and
 (C)for each project or element of a project listed pursuant to subparagraph (B)— (i)the amount of funding obligated for each such project or separable element per fiscal year;
 (ii)the current phase of each such project or separable element; and (iii)the amount required to complete the current phase of each such project or separable element.
 (2)Backlog reportWith the report required under paragraph (1), the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives, and make available on a publicly accessible Internet website in a manner that is downloadable, searchable, and sortable, a list of—
 (A)programs that are authorized and for which funding was not obligated during the current fiscal year or any of the preceding 5 fiscal years;
 (B)projects or separable elements that are authorized for construction but have not been completed; and
 (C)for each project or separable element listed pursuant to subparagraph (B)— (i)the date of authorization of the project or separable element, including any subsequent modifications to the original authorization;
 (ii)the original budget authority for the project or separable element; (iii)a brief description of the project or separable element;
 (iv)the estimated date of completion of the project or separable element; (v)the estimated cost of completion of the project or separable element; and
 (vi)any amounts appropriated for the project or separable element that remain unobligated. (c)Interim deauthorization list (1)In generalThe Secretary shall develop an interim deauthorization list that identifies each Reclamation program or project, or separable element of a program or project, authorized 5 years prior to enactment of this Act, for which Federal and non-Federal funding was obligated to before the date of the enactment of this Act, but for which no Federal or non-Federal funds were obligated for the program, project, or separable element of the program or project during the current fiscal year or any of the 5 preceding fiscal years.
 (2)Special rule for projects receiving funds for post-authorization studyA project or separable element of a project may not be identified on the interim deauthorization list, or the final deauthorization list developed under subsection (d), if the project or separable element received Federal funding for a post-authorization study during the current fiscal year or any of the 5 preceding fiscal years.
 (3)Public comment and consultationThe Secretary shall solicit comments from the public and the Governors of each applicable State on the interim deauthorization list developed under paragraph (1). The public comment period shall be 90 days.
 (4)Submission to congress; publicationNot later than 90 days after the date of the submission of the list required by subsection (b), the Secretary shall—
 (A)submit the interim deauthorization list to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives; and
 (B)publish the interim deauthorization list in the Federal Register. (d)Final deauthorization list (1)In generalThe Secretary shall develop a final deauthorization list of each Reclamation program or project, or separable element of a program or project, described in subsection (c)(1) that is identified pursuant to this subsection.
 (2)Deauthorization amountThe Secretary shall include on the final deauthorization list projects and separable elements of projects that have, in the aggregate, an estimated Federal cost to complete that is at least $187,401,000.
				(3)Identification of projects
					(A)Sequencing of projects
 (i)In generalThe Secretary shall identify projects and separable elements of projects for inclusion on the final deauthorization list according to the order in which the projects and separable elements of the projects were authorized, beginning with the earliest authorized projects and separable elements of projects and ending once the last project or separable element of a project necessary to meet the aggregate amount under paragraph (2) is identified.
 (ii)Factors to considerThe Secretary may identify programs, projects, and separable elements of programs and projects for exclusion from the final deauthorization list if the Secretary determines, on a case-by-case basis, that a project or separable element of a project is critical for interests of the United States, based on the possible impact of the project or separable element of the project on public health and safety, the national economy, or the environment.
 (iii)Consideration of public commentsIn making determinations under clauses (i) and (ii), the Secretary shall consider any comments received under subsection (c)(3).
 (B)AppendixThe Secretary shall include as part of the final deauthorization list an appendix that— (i)identifies each program, project, and separable element of a program or project on the interim deauthorization list developed under subsection (c) that is not included on the final deauthorization list; and
 (ii)describes the reasons why the program, project, or separable element is not included. (4)Submission to congress; publicationNot later than 120 days after the date on which the public comment period under subsection (c)(3) expires, the Secretary shall—
 (A)submit the final deauthorization list and the appendix to the final deauthorization list to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives; and
 (B)publish the final deauthorization list and the appendix to the final deauthorization list in the Federal Register.
					(e)Deauthorization; congressional review
 (1)In generalSubject to paragraph (2), after the date that is 180 days after the date of submission of the final deauthorization report under subsection (d), a program, project, or separable element of a program or project identified in the report is deauthorized, unless Congress passes a joint resolution disapproving the final deauthorization report prior to the end of that period.
 (2)Non-federal contributionsA program, project, or separable element of a program or project identified in the final deauthorization report under subsection (d) shall not be deauthorized under this subsection if, before the expiration of the 180-day period referred to in paragraph (1), the non-Federal interest of the program, project, or separable element of the project provides sufficient funds to complete the program, project, or separable element of the project.
 (f)Treatment of project modificationsFor purposes of this section, if an authorized water resources development program, project, or separable element of the program or project has been modified by an Act of Congress, the date of authorization of the program, project, or separable element shall be deemed to be the date of the most recent modification.
 (g)ExemptionThis section shall not apply to any project that would yield more than 200,000 acre-feet of water per year on average.
			
	
		November 2, 2018
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
